Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 1 of 17 Page ID #:10




                        EXHIBIT A
    to Landstar System, Inc.’s and Landstar Ranger, Inc.’s
                     Notice of Removal

                        Class Action Complaint




                                                                            EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 2 of 17 Page ID #:11



                                             Q ORIGINAL
        HAINES LAW GROUP, APC
        Paul K. Plaines (SEN 248226)
        phainesi'alhaineslawgroup.com
        Fletcher AV. Schmidt (SBN 286462)
        fschmidt(rt)haincslawgvoup.com
        Andrew .1. Rowbotham (SBN 301367)
        arowbotham'Slhaineslawgroup.com                                   JAN l   5 20W
        Matthew K. Moen (SBN 305956)
        mmoen@haineslawgroup.com
                                                                       ' f'f,      /If'        ..... -•
        222 N. Sepulveda Blvd., Suite 1550                       BV             VENEGAS
                                                                                          iEPUTY
        El Segundo. California 90245
        Tel: (424) 292-2350
        Fax: (424)292-2355
        Attorneys for Plaintiff
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             FOR THE COUNTY OF SAN BERNARDINO

                                                         Case No.:
                                                                      C XV OS A 9 O           S '4 B
        HANY TANIOUS, as an individual and on            CLASS ACTION COMPLAINT:
  12
        behalf of all others similarly situated.
                                                         (1) FAILURE TO PAY ALL
                            Plaintiff,                       OVERTIME WAGES (LABOR
  13
                                                             CODE §§ 204, 510, 558, 1194, 1198);
  14                  vs.
                                                         (2) MINIMUM WAGE VIOLATIONS
        LANDSTAR SYSTEM, INC., a Delaware                    (LABOR CODE §§ 1182.12, 1194,
  15
        Corporation: LANDSTAR RANGER, INC., a                1194.2, 1197);
  16    Delaware Corporation; and DOES 1 through         (3) MEAL PERIOD VIOLATIONS
        100,                                                 (LABOR CODE §§ 204, 210, 226.7,
  17                                                         512,558);
                             Defendants.
  18                                                     (4) REST PERIOD VIOLATIONS
                                                             (LABOR CODE §§ 226.7, 516, 558);
  19
                                                         (5) FAILURE TO REIMBURSE
  20                                                         NECESSARY BUSINESS
                                                             EXPENSES (LABOR CODE §§ 2802,
  21
                                                             2804);
  22                                                     (6) WAGE STATEMENT VIOLATIONS
                                                             (LABOR CODE § 226 et seq.y,
  23
                                                         (7) WAITING TIME PENALIES
  24                                                         (LABOR CODE §§ 201-203); and
  25                                                     (8) UNFAIR COMPETITION (BUS &
                                                             PROF CODE § 17200 et seq.)
  26'
                                                         DEMAND FOR JURY TRIAL
  27                                                     UNLIMITED CIVIL CASE             J         [ /, j
  28                                                  alROl^       dHSTp- Pm
                                                                 Cffc"?

                                                       (tWOVlfr" (M6 Pi \)0® f/ ‘
                                         "class   action complaint




                                                                                                             EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 3 of 17 Page ID #:12


                                  f


   1          Plaintiff Hany Tanious (hereinafter “Plaintiff’) on behalf of himself and all others
   n   similarly situated, hereby brings this class action complaint against Landstar System, Inc., a
       Delaware Corporation; Landstar Ranger, Inc,, a Delaware Corporation, and DOES 1 to 100,

   4   inclusive (collectively “Defendants”), and on information and belief alleges as follows:

   5                                           JURISDICTION

   6           1.     Plaintiff, on behalf of himself and all others similarly situated, hereby brings this

   7   action for recovery-' of unpaid wages and penalties under California Business and Professions

   8   Code § 17200 et. seq.. Labor Code §§ 201-203, 204, 210, 226 etseq., 226.7, 510, 512, 516, 558,

   9   1182.12, 1194, 1194.2, 1197, 1198,2802,2804, and Industrial Welfare Commission Wage Order

  10   9 (“Wage Order 9”), in addition to seeking declaratory relief and restitution. 'Phis action is

  11   brought pursuant to California Code of Civil Procedure § 382. This Court has jurisdiction over

  12   Defendants’ violations of the California Labor Code because the amount in controversy exceeds

  13   this Court's jurisdictional minimum.

  14                                                VENUE

  15          2.      Venue is proper in this judicial district pursuant to California Code of Civil

  16   Procedure §§ 395(a) and 395.5, as at least some of foe acts and omissions complained of herein

  17   occurred in San Bernardino County. Defendants own, maintain offices, transact business, have

  18   an agent or agents within San Bernardino County', and/or otherwise are found within San

  19   Bernardino County, and Defendants are within the jurisdiction of this Court for purposes of

  20   service of process.

  21                                               PARTIES

  22          3.      Plaintiff is an individual over the age of eighteen (18). At all relevant times herein,

  23   Plaintiff was and currently is, a California resident. During the four years immediately preceding

  24   the filing of this action and within foe statute of limitations periods applicable to each cause of

  25   action pled herein. Plaintiff was employed by Defendants as a non-exempt employee. Plaintiff

  26   was, and is, a victim of Defendants’ policies and/or practices complained of herein, lost money

  27   and/or property, and has been deprived of the rights guaranteed by Labor Code §§ 201-203, 204,

  28   210, 226 etseq., 226.7, 510, 512, 516, 558, 1182.12, 1194, 1194.2, 1197, 1198, 2802, 2804,


                                                         2
                                           CLASS ACTION COMPLAtMT




                                                                                                                EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 4 of 17 Page ID #:13




       1   California Business and Professions Code § 17200 et seq. (“Unfair Competition Law”), and Wage
    2      Order 9, which sets employment standards for the construction industry.
    3              4.     Plaintiff is informed and believes, and based thereon alleges, that during the four
    4      years preceding the filing this action and continuing to the present. Defendants did (and continue
    5      to do) business by providing transportation services and specializing in third-party logistics, and
    6      employed Plaintiff and other, similarly-situated non-exempt employees within San Bernardino
    7      County' and State of California and, therefore, were (and are) doing business in San Bernardino
    8      County' and the State of California.
    9              5.     Plaintiff does not know the true names or capacities, whether individual, partner,
   10      or corporate, of the defendants sued herein as DOBS 1 to 100, inclusive, and for that reason, said
   11      defendants are sued under such fictitious names, and Plaintiff will seek leave from this Court to
   12      amend this action when such true names and capacities are discovered. Plaintiff is informed, and
  13       believes, and based thereon alleges, that each of said fictitious defendants, whether individual,
  14       partners, or corporate, were responsible in some manner for the acts and omissions alleged herein,
  15       and proximately caused Plaintiff and the Class (as defined in Paragraph 17) to be subject to the
  16       unlawful employment practices, wrongs, injuries and damages complained of herein.
  17               6.     Plaintiff is informed, and believes, and thereon alleges, that at all times mentioned
  18       herein, Defendants were and are the employers of Plaintiff and all members of the Class.

  19               7.     At all times herein mentioned, each of said Defendants participated in the doing

  20       of the acts hereinafter alleged to have been done by the named Defendants; and furthermore, the

  21       Defendants, and each of them, were the agents, servants, and employees of each and every one of
  O'*      the other Defendants, as well as the agents of all Defendants, and at all times herein mentioned

  23       were acting within the course and scope of said agency and employment. Defendants, and each

  24       of them, approved of, condoned, and/or otherwise ratified each and every one of the acts or

  25       omissions complained of herein.

  26              8.      At all times mentioned herein, Defendants, and each of them, were members of

  27       and engaged in a joint venture, partnership, and common enterprise, and acting within the course

  28       and scope of and in pursuance of said joint venture, partnership, and common enterprise. Further,


                                              _____ _3____ _ _______________________________ _________
                                              CLASS ACTION COMPLAINT




                                                                                                                  EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 5 of 17 Page ID #:14




   1   Plaintiff alleges that all Defendants were joint employers for all purposes ol Plaintiff and all

  2    members of the Class.

   3                                GENERAL FACTUAL Ai'LEGATIONS

  4            9.      Plaintiff worked for Defendants as an “owner operator” from approximately

   5   January 2013 until approximately October 9, 2018. Unless otherwise specified, all allegations

  6    contained herein occurred during Plaintiff s employment with Defendants.

   7           10.     Defendants are in the business of providing transportation services throughout

   8   California and the United States.         To run its business, Defendants willfully classify owner

   9   operators (whom perform Defendants’ core business functions) as independent contractors, its

  10   opposed to employees. Plaintiff and other similarly situated individuals should be classified as

  11   non-exempt employees of Defendants because they provide services that are within the usual

  12   course of Defendants’ business - transportation services. See Dynamex Operations West, Inc. v.

  13   The Superior Court of Los Angeles County (2018) 4 Cal. 5 th 903 (“Under this [ABC] test, a worker

  14   is properly considered an independent contractor to whom a wage order does not apply only if

  15   the hiring entity establishes:... (B) that the worker performs work that is outside the usual course

  16   of the hiring entity’s business . . ,”)

  17           1 ].,   Plaintiff was paid on a piece-rate basis, whereby Plaintiff was paid a flat piece-

  18   rate amount for each haul he delivered. However, Plaintiff was not separately compensated for

  19   time spent working on tasks which were not compensated on a piece-rate basis and was therefore

 20    not paid at least the minimum wage for all hours worked. Some of these tasks included but were

 21    not limited to, loading and preparing products for transportation, waiting for products to be

 22    delivered to loading sites, and cleaning his trailer.

  23           12.     Plaintiff worked shifts in excess of 3.5 hours and was not authorized and permitted

 24    a paid rest period for every 4-hour period worked, or major fraction thereof, because Defendants’

 25    piece-rate compensation plan failed to separately compensate Plaintiff for required rest periods.

 26    See Bluford v. Safeway Inc. (2013) 216 Cal. App. 4th 864; Wage Order 9, § 12(A).

 27            13.     Plaintiff worked shifts in excess of 8.0 hours per day and 40.0 hours per week,

 28    however Defendants failed to pay Plaintiff 1.5x the regular rate of pay when working overtime


                                                        4                      _______               _____
                                             CLASS ACTION COMPLAINT




                                                                                                              EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 6 of 17 Page ID #:15




   ]   hours. Instead, Plaintiff was only paid a flat piece-rate for all trips completed and was never

  2    compensated for any overtime hours worked.

  3           14.        As a result of the misclassification scheme, Defendants maintained no policy or

  4    practice for providing compliant meal periods to owner operators. Defendants failed to provide

  5    Plaintiff with a legally-compliant meal period for each shift Plaintiff worked in excess of 5.0

  6    hours, and/or a second uninterrupted 30-minute meal period for each shift when Plaintiff worked

  7    in excess of 10.0 hours. Defendants failed to pay Plaintiff meal period premium payments as

   8   required by Labor Code § 226.7 when Plaintiff experienced missed or non-compliant meal

   9   periods. Upon information and belief during at least a portion of the relevant time period,

  10   Defendants maintained no payroll code or other mechanism for the payment of meal period

  n    premium payments under Labor Code § 226.7 in the event that a legally-compliant meal period

  12   was not provided to non-exempt employees.

  13           15.       Defendants required Plaintiff to use his personal cell phone and wireless internet

  14   service plan for work-related calls and navigation without reimbursing him for these expenses as

  15   required by Labor Code § 2802. Upon information and belieft Defendants failed to maintain any |

  16   policy for reimbursing employees for these work-related expenses.

  17           16.       As a result of Defendants’ failure to pay all minimum wages, overtime wages, and j

  18   meal and rest period premium wages, Defendants maintained inaccurate payroll records, issued

  19   inaccurate wage statements to Plaintiff, and did not pay Plaintiff all wages owed at the time of his

  20   separation from employment with Defendants. Defendants also issued facially-deficient wage

  21   statements that failed to list Plaintiffs number of piece-rate units and rate per piece on the wage

  22   statement.

  23                                   CLASS ACTION AU.DCATIONS

  24          17.        Class Definitions: Plaintiff brings this action on behalf of himself and the

  25   following Class pursuant to § 382 of the Code of Civil Procedure: all owner operators who

  26   performed work for Defendants, and who were classified as independent contractors, during the

  27   four years immediately preceding the filing of this action through the present.

  28           18.       Numerosity/Ascertainability: The members of the Class are so numerous that


                                                        5                  ................................................ ...............
       "—_           “                       CLASS ACTION COMPLAINT




                                                                                                                                              EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 7 of 17 Page ID #:16


                                      f                                         o

       1   joinder of all members would be unfeasible and not practicable. The membership of the Class
       o   are unknown to Plaintiff at this time; however, it is estimated that the members of the Class

       3   number greater than one hundred (100) individuals. The identity of such membership is readily

       4   ascertainable via inspection of Defendants’ employment records.

       5           19.    Common Questions of Law and Fact Predominate/Well Defined Community

    6      of Interest: There are common questions of law and fact as to Plaintiff and all other similarly

       7   situated non-exempt employees, which predominate over questions affecting only individual

       8   members including, without limitation to:
    9              i.     Whether Defendants lawfully paid premium wages for all overtime hours worked

   10                     to members of the Class pursuant to Labor Code §§ 204,510, 558, 1194 and 1198;

   It              ii.    Whether Defendants lawfully paid all minimum wages for all hours worked to

   12                     members ofthe Class pursuant to J..abor Code §§ 1182.12, 1194, 1194.2 and 1197;

   13              Hi,    Whether Defendants authorized and permitted all legally compliant meal periods

   14                     to members of the Class pursuant to Labor Code §§ 226.7 and 5! 2;

   15              iv.    Whether Defendants authorized and permitted all legally compliant rest periods to

   16                     members of the Class pursuant to Labor Code §§ 226.7 and 516;

   17             v.      Whether Defendants provided meal or rest period premium payments for non-

   18                     compliant meal and/or rest periods pursuant to Labor Code § 226.7;

  19              vt.     Whether Defendants’ expense reimbursement policies and practices were

  20                      compliant with California Jaw;

  21
                  vii.    Whether Defendants furnished legally compliant wage statements to members of

  22                      the Class pursuant to Labor Code § 226; and

  23              viii,   Whether Defendants paid all wages/compensation due upon separation to

  24                      members of the Class pursuant to Labor Code §§ 201-203.
                  20      Predominance of Common Questions: Common questions of law and fact
  25
  26       predominate over questions that affect only individual members of the Class. The common

  27       questions oflaw set forth above are numerous and substantial and stem from Defendants’ policies
           and/or practices applicable to each individual class member. As such, the common questions
  28

                                                        6                             ____________________
                                             CLASS ACTION COMPLAINT




                                                                                                              EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 8 of 17 Page ID #:17




    1    predominate over individual questions concerning each individual class member’s showing as to
         their eligibility for recovery or as to the amount of their damages.

    3            21.    Typicality: The claims of Plaintiff are typical of the claims of the Class because

    4    Plaintiff was employed by Defendants as a non-exempt employee in California during the

    5    statute(s) of limitations period applicable to each cause of action pled in the action. As alleged

    6    herein, Plaintiff, like the members of the Class, was deprived of all minimum and overtime wages,

    7    was not provided with all legally-compliant meal and rest periods, was not properly reimbursed

    8    for all required work-related expenses, was furnished with inaccurate and incomplete wage
    9    statements, and did not receive all wages owed at the time of his separation.
   10            22.    Adequacy of Representation: Plaintiff is fully prepared to take all necessary steps

   11    to represent fairly and adequately the interests of the members of the Class. Moreover, Plaintiff s

    12   attorneys are ready, willing and able to fully and adequately represent the members of the Class

   13    and Plaintiff. Plaintiffs attorneys have prosecuted and defended numerous wage-and-hour class

   14    actions in state and federal courts in the past and are committed to vigorously prosecuting this

   15    action on behalf of the members of the Class.
   16            23.    Superiority: The California Labor Code is broadly remedial in nature and serves

   17    an important public interest in establishing minimum working conditions and standards in

   18    California.   These laws and labor standards protect the average working employee from

   19    exploitation by employers who have the responsibility' to lollow the laws and who may seek to

   20    take advantage of superior economic and bargaining power in setting onerous terms and

   21    conditions of employment. The nature of this action and the format of laws available to Plaintiff'

   22    and members of the Class make the class action format a particularly efficient and appropriate

   23    procedure to redress the violations alleged herein. If each employee were required to file an

   24    individual lawsuit, Defendants would necessarily gain an unconscionable advantage since they

   25    would be able to exploit and overwhelm the limited resources of each individual plaintiff with

   26    their vastly superior financial and legal resources. Moreover, requiring each member of the Class

   27    to pursue an individual remedy would also discourage the assertion of lawful claims by employees

   28    who would be disinclined to file an action against their former and/or current employer for real

                                                           7
                                             CLASS ACTION COMPLAINT




                                                                                                               EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 9 of 17 Page ID #:18




   1   and justifiable fear of retaliation and permanent damages to their careers at subsequent

  2    employment. Further, the prosecution of separate actions by the individual class members, even

  3    if possible, would create a substantial risk of inconsistent or varying verdicts or adjudications

  4    with respect to the individual class members against Defendants herein; and which would

  5    establish potentially incompatible standards of conduct for Defendants; and/or legal

  6    determinations with respect to individual class members which would, as a practical matter, be

  7    dispositive of the interest of the other class members not parties to adjudications or which would

  8    substantially impair or impede the ability of the class members to protect their interests. Further,

  9    the claims of the individual members of the Class are not sufficiently large to warrant vigorous

 10    individual prosecution considering all of the concomitant costs and expenses attending thereto.

 11    As such, the Class identified in Paragraph 17 are maintainable as a Class under § 382 of the Code

 12    of Civil Procedure.

 13                                      FIRST CAUSE OF ACTION

  14                          FAILURE TO PAY ALL OVERTIME WAGES

  15                                  (AGAINST ALL DEFENDANTS)

  16           24.    Plaintiff re-alleges and incorporates by reference all previous paragraphs.

  17           25.    This cause of action is brought pursuant to Labor Code §§ 204, 510, 558, 1194,

  18   and 1198, which provide that non-exempt employees are entitled to overtime wages for all

  19   overtime hours worked and provide a private right of action for the failure to pay all overtime

 20    compensation for overtime work performed.

 21           26.     At all times relevant herein, Defendants were required to properly pay Plaintiff

 22    and members of the Class for all overtime hours worked pursuant to California Labor Code §

 23    1194 and Wage Order 9. Wage Order 9, § 3 requires an employer to pay an employee “one and

 24    one-half (1’A) times the employee’s regular rate of pay” for work in excess of 8 hours per work

 25    day and/or in excess of 40 hours of work in the workweek. Wage Order 9, § 3 also requires an

 26    employer to pay an employee double the employee’s regular rate of pay for work in excess of

 27    twelve hours each work day and/or for work in excess of 8 hours on the seventh consecutive day

 28    of work in the workweek. Defendants caused Plaintiff and other non-exempt employees to work


                                                      8                                  _______ _________
                                           CLASS ACTION COMPLAINT



                                                                                                              EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 10 of 17 Page ID #:19


                                                                                n

         overtime hours but did not compensate Plaintiff or members of the Class at one and one-halftimes

    2   their regular rate of pay for such hours.

    3              27.   The foregoing policies and practices are unlawful and create entitlement to

    4   recovery by Plaintiff and the Class in a civil action for the unpaid amount of overtime premiums

    5   owing, including interest thereon, statutory penalties, attorney’s fees, and costs of suit according

    6   to California Labor Code §§ 204, 510, 558, 1194, and 1198, Wage Order 9, and Code of Civil

    7   Procedure § 1021.5.
    8                                    SECOND CAUSE OF ACTION

    9                                  MINIMUM WAGE VIOLATIONS

   10                                   (AGAINST ALL DEFENDANTS)

   11              28.   Plaintiff re-alleges and incorporates by reference all previous paragraphs.

   12              29.   Wage Order 9, § 4 and California Labor Code §§ 1197 and 1182.12 establish the

   13   right of employees to be paid minimum wages for all hours worked, in amounts set by state law.

   14   Labor Code §§ 1194(a) and 1194.2(a) provide that an employee who has not been paid the legal

   15   minimum wage as required by Labor Code § 1197 may recover the unpaid balance together with

   16   attorneys’ fees and costs of suit, as well as liquidated damages in an amount equal to the unpaid

   17   wages and interest accrued thereon.

   18              30.   At all relevant times herein, Defendants failed to conform their pay practices to

   19   the requirements of the law. This unlawful conduct includes, but is not limited to, Defendants’

   20   uniform piece-rate compensation structure for members of the Class, which resulted in these

   21   individuals being paid on Defendants’ piece-rate system, as opposed to being paid for ail hours

   22   actually worked. Accordingly, Plaintiff and members of the Class were not compensated for all

   23   hours worked including, but not limited to, all hours they were subject to the control of Defendants

   24   and/or suffered or permitted to work under the California Labor Code and Wage Order 9.

  25               31.   California Labor Code § 1198 makes unlawful the employment of an employee

   26   under conditions that the IWC prohibits. California Labor Code §§ 1194(a) and 1194.2(a) provide

  27    that an employer who has failed to pay its employees the legal minimum wage is liable to pay

  28    those employees the unpaid balance of the unpaid wages as well as liquidated damages in an


                                                 _      9        ___________________________________
        —-------                             CLASS ACTION COMPLAINT




                                                                                                               EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 11 of 17 Page ID #:20

                                                                                                                       i

                                        n

       1   amount equal to the wages due and interest thereon.
    2              32.     As a direct ;md proximate result of Defendants’ unlawful conduct as alleged
    3      herein, Plaintiff and the Class have sustained economic damages, including but not limited to
    4      unpaid wages and lost interest, in an amount to be established at trial, and they are entitled to
    5      recover economic and statutory damages and penalties and other appropriate relief as a result of
    6      Defendants’ violations of the California Labor Code and Wage Order 9.
    7              33.     Defendants’ practice and uniform administration of corporate policy regarding
    8      illegal employee compensation is unlawful and creates an entitlement to recovery by Plaintiff and
    9      members of the Class in a civil action for the unpaid amount of minimum wages, liquidated
   10      damages, including interest thereon, statutory penalties, attorney’s fees, and costs of suit
   11      according to California Labor Code §§ 204, 558, 1194 et seq., 1197, 1198, and Code of Civil
   12      Procedure § 1021.5.
   13                                          THIRD ( AVAL OF ACTION
   14                                        MEAL PERIOD VIOLATIONS
   15                                       (AGAINST ALL DEFENDANTS)
   16              34.     Plaintiff re-alleges and incorporates by reference all previous paragraphs.
   17              35.     Plaintiff is informed and believes, and based thereon alleges, that Defendants
   18      failed in their affirmative obligation to provide all of their non-exempt employees in California,
   19      including Plaintiff and members of the Class, with all legally compliant meal periods in

  20       accordance with the mandates of the California Labor Code and Wage Order 9, § 11. Despite

  21       Defendants’ violations, Defendants did not pay an additional hour of pay to Plaintiff and members

  22       of the Class at their respective regular rates of pay, in accordance with California Labor Code §§

  23       204,210,226.7, and 512.
  24               36.     As a result, Defendants are responsible for paying premium compensation for meal

  25       period violations pursuant to Labor Code §§ 226.7, 512, and 558, and Wage Order 9, including

  26       interest thereon, statutory' penalties, civil penalties, and costs of suit.

  27
  28

                                                               10
                                                 CLASS ACTION COMPLAINT




                                                                                                                EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 12 of 17 Page ID #:21



                                                r

                                                    FOURTH CAUSE OF ACTION
             2                                       REST PERIOD VIOLATIONS                                                I
           3                                        (AGAINST ALL DEFENDANTS)
          4                37.     Plaintiff re-aHeges and incorporates by reference a/1 previous paragraphs.
          5                38.     Wage Order 9, § )2 and Labor Code §§ 226.7 and 516 establish the right of
         6         employees to be provided with a rest period of at least ten (10) minutes for each four (4) hour
         7        period worked, or major fraction thereof. Further, B/uford v. Safeway Stores, 1m. (2013) 216
         8         Cal.App.4tb 864 mandates that employees paid pursuant to a piece-rate compensation system be
         9        compensated separately for their rest periods.
        10                39.     Due to Defendants’ unlawful rest period policy and practices, Defendants did not
        11        authorize and permit members of the Class to take a/! rest periods to which they were legally
     12           entitled. Despite Defendants’ violations. Defendants have not paid an additional hour of pay to
     13           Plaintiff and the Class at their respective regular rates of pay for each violation, in accordance
     14           with California Labor Code § 226.7.
     .15                  40.     The foregoing violations create an entitlement to recovery' by Plaintiff and
     16           members of the Class in a civil action for die unpaid amount of rest period premiums owing,
     17           including interest thereon, statutory penalties, civil penalties, and costs of suit according to Labor
    15            Code §§ 226.7, 516, 558, and Civil Code           3287(b) and 3289.
    19                                               FIFT H CAUSE OF ACTION
    20                                FAILURE TO REIMBURSE BUSINESS EXPENSES
    21                                            (AGAINST ALL DEFENDANTS)

    22                   41.     Plaintiff re-alleges and incorporates by reference all previous paragraphs.
    23                   42.     Defendants required Plaintiff and members of the Class to incur necessary work

    24           expenses without reimbursing these employees for such necessary work expenditures during tire

   25            four years preceding tile filing of this action.
   26                    43.     At all relevant times herein, Defendants were subject to Labor Code § 2802, which

   27            states that “an employer shall indemnify his or her employees for all necessary expenditures or

   28            losses incurred by the employee in direct consequence of the discharge of his or her duties, or of


                                                                      11
                                                      CLASS ACTION COMPLAINT




                                                                                                                               EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 13 of 17 Page ID #:22
                                                                                                                               ■si


                                            n

          1     his or obedience to the directions of the employer.”
          2             44.     At all relevant times herein, Defendants were subject to Labor Code § 2804, which
          3     states that “any contract or agreement, express or implied, made by any employee to waive the
         4      benefits of this article or any part thereof, is null and void, and this article shall not deprive any
         5     employee or his persona) representative of any right or remedy to which he is entitled under the
         6     laws of this State.
         7             45.     As a proximate result of Defendants’ policies aDd7or practices in violation of Labor
         8     Code §§ 2802 and 2804, and Wage Order 9 § 9, Plaintiff and members of the Class were damaged
         9     in sums, which will be shown according to proof.
     10                46.     Plaintiff and members of the Class are entitled to attorneys’ fees and costs of suit
     11        pursuant to Labor Code § 2802(c) for bringing this action.
     12                47.     Pursuant to Labor Code § 2802(b), any action brought for the reimbursement of
     13        necessary expenditures carries interest at the same rate as judgments in civil actions. Thus,
     14        Plaintiff and members of the Class are entitled to interest, which shall accrue from the date on
    15         which they incurred the necessary expenditure.
    16                                           SIXTH CAUSE OF ACTION
    17                                       WAGE STATEMENT VIOLATIONS
    18                                         (AGAINST ALL DEFENDANTS)
    19                48.     Plaintiff re-alleges and incorporates by reference all previous paragraphs.
    20                49.     Plaintiff is informed and believes, and based thereon alleges, that Defendants
    21        knowingly and intentionally, as a matter of uniform policy and practice, failed to furnish Plaintiff
    22        and members of the Class with complete and accurate wage statements with respect to the number
    23        of piece-rate units and rate per piece, in violation of Labor Code § 226 et seq.
    24                50.     Defendants’ failures in furnishing Plaintiff and members of the Class with
   25         complete and accurate itemized wage statements resulted in actual injury, as said failures led to,
   26         among other things, the non-payment of all overtime and minimum wages as well as meal and
   27         rest period premium wages and deprived them of the information necessary to identify the
   28         discrepancies in Defendants’ reported data and whether they have been paid all wages earned.


                                                                 12
                                                   CLASS ACTION COMPLAINT




                                                                                                                         EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 14 of 17 Page ID #:23


                                   r                                           r

    1           51.     Defendants’ failures create an entitlement to recovery by Plaintiff and members of

    2   the Class in a civil action for all damages and/or penalties pursuant to Labor Code § 226 et seq.,

    3   including statutory penalties, civil penalties, reasonable attorneys’ fees, and costs of suit

    4   according to California Labor Code § 226 et seq.

    5                                  SEVENTH CAUSE OF ACTION

    6                                   WAITING TIME PENALTIES

    7                                  (AGAINST ALL DEFENDANTS)

    8           52.     Plaintiff re-alleges and incorporates by reference all previous paragraphs.

    9           53.     This cause of action is brought pursuant to Labor Code §§ 201-203 which require

  10    an employer to pay all wages earned immediately at the time of separation of employment in the

  11    event the employer discharges the employee, or if the employee provides at least 72 hours of

   12   notice of his/her intent to quit. In the event the employee provides less than 72 hours of notice of

  13    his/her intent to quit, said employee’s wages become due and payable not later than 72 hours upon

  14    said employee’s last date of employment.

   15           54.     Plaintiff is informed and believes, and based thereon alleges, that Defendants

   16   failed to timely pay Plaintiff and members of the Class all final wages due to them at the time of

  17    their separation which includes, among other things, underpaid overtime and minimum wages,

   18   and meal and rest period premium wages. Further, Plaintiff is informed and believes, and based

   19   thereon alleges, that as a matter of uniform policy and practice, Defendants continue to fail to pay

  20    members of the Class all earned wages at the end of employment in a timely manner pursuant to

  21    the requirements of Labor Code §§ 201-203. Defendants’ failure to pay all final wages was

  22    willful within the meaning ol Labor Code § 203.

  23            55.     Defendants’ willful failure to timely pay Plaintiff and the members of the Class

  24    their earned wages upon separation from employment results in a continued payment of wages

  25    up to thirty (30) days from the time the wages were due. Therefore, Plaintiff and members of the

  26    Class are entitled to compensation pursuant to Labor Code § 203, plus reasonable attorneys fees

  27    and costs of suit.

  28

                                                       13_____________
                                            CLASS ACTION COMPLAINT




                                                                                                               EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 15 of 17 Page ID #:24


                                                                                    f


    1                                       EIGHTH CAUSE OF ACTION

    2                                         UNFAIR COMPETITION

    3                                     (AGAINST ALL DEFENDANTS)

    4           56.       Plaintiff re-alleges and incorporates by reference all previous paragraphs.

    5           57.       Defendants have engaged and continue to engage in unfair and/or unlawful

    6   business practices in California in violation of California Business and Professions Code § 17200

    7   et seq. by, amongst other things: failing to pay Plaintiff and the members of the Class all overtime

    8   and minimum wages for all hours worked in violation of Labor Code §§ 204, 510, 558, 1182.12,

    9   1194, 1194,2 and 1198; failing to provide Plaintiff and members of the Class all required meal

   10   and rest periods or pay premium payments for non-compliant meal and rest periods in violation

   11   of Labor Code §§ 226.7, 512 and 516; failing to reimburse Plaintiff and members of the Class for

   12   all necessary business expenditures in violation of Labor Code § 2802 and 2804; failing to furnish

   13   Plamtiff and members of the Class with complete and accurate wage statements with respect to

   14   all hours worked, total gross wages earned, all rates of pay, and total net wages earned in violation

   15   of Labor Code §§ 226 et seq. and; failing to pay Plaintiff and members of the Class all earned

   16   wages at the time of their separation in violation of Labor Code §§ 201-203.

   17           58.       Defendants’ utilization of these unfair and/or unlawful business practices deprived

   18   Plaintiff and continues to deprive members of the Class of compensation to which they are legally

   19   entitled, constitutes unfair and/or unlawful competition, and provides an unfair advantage over

   20   Defendants’ competitors who have been and/or are currently employing workers and attempting (

   21   to do so in honest compliance with applicable wage and hour laws.                                          (

   22           59.       Because Plaintiff is a victim of Defendants’ unfair and/or unlawful conduct alleged
        herein. Plaintiff for himself and on behalf of the members of the Class, seeks full restitution of |
   23
        monies, as necessary and according to proof, to restore any and all monies withheld, acquired |
   24
   25   and/or converted by Defendants pursuant to Business and Professions Code §§ 17203 and 17208.

   26           60.       The acts complained of herein occurred within the last four years immediately

   27   preceding the filing this action.

   28           61.       Plaintiff was compelled to retain the services of counsel to file this court action to


                                                _________ 14______________________________________________
                      .     -         —     - CLASS ACTION COMPLAINT




                                                                                                                       EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 16 of 17 Page ID #:25


                                              r                                            r

    i   protect his interests and those of the Class, to obtain restitution and injunctive relief on behalf of
        Defendants’ former and current non-exempt employees, and to enforce important rights affecting

    3   the public interest. Plaintiff has thereby incurred the financial burden of attorneys’ fees and costs,

    4   which he is entitled to recover under Code of Civil Procedure § 1021.5.

    5                                                           PRAYER

    6               WHEREFORE, Plaintiff prays for judgment for himself and for all others on whose behalf

    7   this suit is brought against Defendants, as follows;

    8               1.             For an order certifying the proposed Class;

    9               2.             For an order appointing Plaintiff as representative of the Class;

   10               3.             For an order appointing Counsel for Plaintiff as Counsel for the Class;

   11               4.             Upon the First Cause of Action, for compensatory, consequential, general and

   12    special damages according to proof pursuant to Labor Code §§ 204, 510, 558, 1194, and 1198;

   13               5.             Upon the Second Cause of Action, for payment of minimum wages, liquidated

   14   damages, and penalties according to proof pursuant to Labor Code §§ 1182.12, 1194, 1 i 94.2 and

   15    1197;
   16               6.             Upon the Third Cause of Action, for compensatory, consequential, general and

   17    special damages according to proof pursuant to Labor Code §§ 226,7, 512 and 558;

   18               7.             Upon the Fourth Cause of Action, for compensatory, consequential, general and

   19   special damages according to proof pursuant to Labor Code §§ 226.7, 516, and 558,
                    8.             Upon the Fifth Cause of Action, for compensatory, consequential, general and
   20

   21
        special damages according to proof pursuant to Labor Code §§ 2802 and 2804;
                    9.         Upon the Sixth Cause of Action, for statutory' penalties pursuant to Labor Code §
   22

   23   226 et. seq.;
   24               10.        Upon the Seventh Cause of Action, for statutoo' waiting time penalties pursuant

   25   to Labor Code §§ 201-203;
                    11.        Upon the Eighth Cause of Action, for restitution to Plaintiff and members of the
   26
   27   Class of all money and/or property unlawfully acquired by Defendants by means of any acts or
        practices declared by this Court to be in violation of Business and Professions Code § 17200 ef
   28

                                                                  15        ____________ __________________ ______
        ---------- ------ ------                       CLASS ACTION COMPLAINT




                                                                                                                     EXHIBIT A
Case 5:19-cv-01067-DSF-SHK Document 1-1 Filed 06/11/19 Page 17 of 17 Page ID #:26


                                                                                    (



    1   seq.\
    2           12.     Prejudgment interest on all due and unpaid wages pursuant to California Labor

    3   Code § 218.6 and Civil Code §§ 3287 and 3289;

    4           13.    On all causes of action, for attorneys’ fees tmd costs as provided by Labor Code

    5   §§ 226, and Code of Civil Procedure § 1021,5; and

    6           14.     For such other and further relief the Court may deem just and proper.

    7
                                                        Respectfully submitted,
    8                                                   HAINES LAW GROUP, APC
        Dated: January 25, 2019
    9
   10                                           By:
                                                       Fletcher wTSchmidt
   11
                                                       Attorneys for Plaintiff
   12
                                         DEMAND FOR JURY TRIAL
   13
                Plaintiff hereby demands a jury trial with respect to all issues triable by jury.
   14
   15                                                  Respectfully submitted,
        Dated: January 25, 2019                        HAINES LAW GROUP, APC
   16
   17                                                  ...    '^yy-y-yC:/'.......
                                               By:
   18                                                  FlJtclicf $. Schmidt
                                                       Attorneys for Plaintiff
   19
   20

   21

   22

   23
   24
   25
   26
   27
   28

                                                             16
                                             CLASS ACTION COMPLAINT




                                                                                                          EXHIBIT A
